DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims rejection under 35 USC 101 were withdrawn due applicant amendment. 
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No10 2019 127 335.8, filed on 10/10/2019.
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
The prior art of record does not teach or fairly suggest in combination of steps as recited in the Applicant’s independent claims as amended, wherein the hardware accelerator is configured to generate the second hash value based on a second configuration of the hardware accelerator that is different from the first configuration of the hardware accelerator, wherein the first configuration comprises a first initial hash value and the second configuration comprises a second initial hash value that differs from the first initial hash value to increase the cryptographic entropy of the hash value generation of the first and the second hash values, and wherein the hardware accelerator is configured to generate the first hash value using the first initial hash value and generate the second hash value using the second initial hash value such the first hash value and the second hash value are different, wherein the hardware accelerator is configured to 
The dependent claims, being definite, further limiting, and fully enabled by the specification are also allowed.

	



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED WALIULLAH whose telephone number is (571)270-7987. The examiner can normally be reached 8.30 to 430 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yin-Chen Shaw can be reached on 1-571-272-8878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/MOHAMMED WALIULLAH/Primary Examiner, Art Unit 2498